Casey, J., dissents in a separate memorandum. Casey, J. (dissenting).
Concededly, since December, 1971 and in each year thereafter, petitioner worked at least 26 weeks in legislative employment that qualified him as an “annual employee” under section 80-a (subd a, par 2) of the Retirement and Social Security Law. However, because he so qualified, he was not ipso facto entitled to the retirement benefits of the section 80-a plan. Since the majority’s holding is based principally on this premise, I respectfully dissent. 11 In my opinion, petitioner was required to comply with the other provisions of that statute as well, and the fact is that petitioner voluntarily interrupted his eligible legislative employment on February 1,1975 when he accepted employment with the Select Committee on Higher Education, a nonqualifying employment. Although the majority stresses that this employment lasted only until March 5, 1975, it is significant that petitioner did not return to employment with the Assembly, but rather was employed with the Senate, an indication that his leaving the Assembly was not merely a temporary move. Having determined that petitioner’s acceptance of employment with the Select Committee on Higher Education terminated his eligibility under the section 80-a retirement plan, the Comptroller then found that petitioner’s return to employment with the State Senate on March 6, 1975 constituted a "re-entry” into eligible employment and that he again “became a member” of the plan when he filed his election to re-enter on July 14, 1976, when the plan opened briefly for eligible applicants. 11 The Comptroller refused to accept petitioner’s explanation that this election was filed only “to be on the safe side” and “on the advice of his supervisors”, and noted that petitioner was warned when he commenced his employment with the Assembly on December 20, 1971 in the section 80-a benefits form which he signed that stated in bold print that the section 80-a retirement benefits plan “is not available to employees of Joint Legislative Committees or Temporary Commissions”. From this determination of the facts, the Comptroller then applied the provisions of section 80-a (subd a, par 7) of the Retirement and Social Security Law, which provides that: “service rendered to the state, any political subdivision thereof or to a public benefit corporation for which credit is granted under the provisions of any other section of this chapter shall not be deemed to be creditable service, as herein defined, if rendered by a person who becomes a member under the provisions of this section on and after July first, nineteen hundred seventy-two” (emphasis added). Having concluded that petitioner again became a member of the plan after that date, the Comptroller denied petitioner credit for his prior nonlegislative service rendered as an employee of Oneida County. The Comptroller further concluded that petitioner could not claim a “vested allowance” of section 80-a benefits because 10 years of service were required for vesting and petitioner had less than nine years of service when he left the Assembly on January 31, 1975 to accept employment with the Select Committee on Higher Education. 11 The Comptroller’s interpretation of the relevant provisions of section 80-a and the application thereof to the facts of petitioner’s employment as determined by the Comptroller is rational (see Matter of Byer v New York State Employees’ Retirement System, 90 AD2d 865; Matter of Nutt v New York State Employees’ Retirement System, 72 AD2d 898). For that reason, the determination should be confirmed (Matter of Howard v Wyman, 28 NY2d 434, 438).